OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	 
Replaced Claim 1 with the following claim: 
--      Claim 1.     A displacement magnification device comprising: 
a piezoelectric element; and 
a displacement magnification mechanism configured to magnify an amount of displacement of the piezoelectric element, 
wherein the displacement magnification mechanism comprises:
a supporting portion supporting the piezoelectric element, 
a movable portion facing and spaced apart from the supporting portion, and 
a pair of mutually parallel link portions coupling the supporting portion to the movable portion, 
wherein the piezoelectric element is mounted to the supporting portion so as to be displaced orthogonally to a direction in which the supporting portion faces the movable portion,
wherein one of the pair of link portions comprises a first rigid body having a pressure receiving surface that receives a force generated by displacement of the piezoelectric element, and a first plate spring that couples the first rigid body to the supporting portion and the movable portion,
wherein the first plate spring comprises one plate spring that is stretched between the supporting portion and the movable portion, and has one end fixed to the supporting portion and another end fixed to the movable portion, and 
wherein the first rigid body is fixed to a portion of the first plate spring between the supporting portion and the movable portion.	--
Canceled Claims 2 and 3; 
Added Claims 10-16 as shown below: 
--      Claim 10.     A displacement magnification device comprising: 
a piezoelectric element; and 
a displacement magnification mechanism configured to magnify an amount of displacement of the piezoelectric element, 
wherein the displacement magnification mechanism comprises:
a supporting portion supporting the piezoelectric element, 
a movable portion facing and spaced apart from the supporting portion, and 
a pair of mutually parallel link portions coupling the supporting portion to the movable portion, 
wherein the piezoelectric element is mounted to the supporting portion so as to be displaced orthogonally to a direction in which the supporting portion faces the movable portion, 
wherein one of the pair of link portions comprises: 
a first rigid body having a pressure receiving surface that receives a force generated by displacement of the piezoelectric element, and 
a first plate spring that couples the first rigid body to the supporting portion and the movable portion, and
wherein the first plate spring comprises: 
a first supporting-portion-side plate spring that couples the supporting portion to the first rigid body, and
a first movable-portion-side plate spring that couples the movable portion to the first rigid body.
Claim 11.     The displacement magnification device according to claim 10, wherein the other of the pair of link portions comprises:
a second rigid body located between the supporting portion and the movable portion, and
a second plate spring that couples the second rigid body to the supporting portion and the movable portion.
Claim 12.     The displacement magnification device according to claim 11,
wherein the second plate spring comprises one plate spring that is stretched between the supporting portion and the movable portion, and has one end fixed to the supporting portion and another end fixed to the movable portion, and
wherein the second rigid body is fixed to a portion of the second plate spring between the supporting portion and the movable portion.
Claim 13.     The displacement magnification device according to claim 11, wherein the second plate spring comprises:
a second supporting-portion-side plate spring that couples the supporting portion to the second rigid body, and
a second movable-portion-side plate spring that couples the movable portion to the second rigid body.
Claim 14.     The displacement magnification device according to claim 10,
wherein the supporting portion has a seat portion that projects toward the movable portion, and
wherein the piezoelectric element is fixed between a side wall surface of the seat portion and the pressure receiving surface of the first rigid body.
Claim 15.     The displacement magnification device according to claim 10,
wherein the first rigid body has a projection portion that projects toward the piezoelectric element, and
wherein a front end surface of the projection portion of the first rigid body functions as the pressure receiving surface and makes contact with the piezoelectric element.
Claim 16.  The displacement magnification device according to claim 15, wherein the projection portion of the first rigid body has a small width in a root portion connected to the first rigid body.	         --

Authorization for this examiner’s amendment was given in a telephone interview with Hajime Sakai on August 05, 2022.
Allowance Subject Matter
Claims 1 and 4-16 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,496,478 to Mori et al, does not anticipate or suggest such limitations as: “wherein one of the pair of link portions comprises a first rigid body having a pressure receiving surface that receives a force generated by displacement of the piezoelectric element, and a first plate spring that couples the first rigid body to the supporting portion and the movable portion, wherein the first plate spring comprises one plate spring that is stretched between the supporting portion and the movable portion, and has one end fixed to the supporting portion and another end fixed to the movable portion, and wherein the first rigid body is fixed to a portion of the first plate spring between the supporting portion and the movable portion,” (as applied to Claim 1); and “wherein one of the pair of link portions comprises a first rigid body having a pressure receiving surface that receives a force generated by displacement of the piezoelectric element, and a first plate spring that couples the first rigid body to the supporting portion and the movable portion, and wherein the first plate spring comprises: a first supporting-portion-side plate spring that couples the supporting portion to the first rigid body, and a first movable-portion-side plate spring that couples the movable portion to the first rigid body,” (as applied to Claim 10), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note:	None of the cited arts in IDS dated 02/10/2020 & 07/30/2021 reads on the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 10, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815